DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit receiving” (claims 1, 8, 11); “an operation unit appending” (claims 1, 11); “an operation unit calculating” (claims 1, 11); “a navigation unit determining” (claims 2, 12); “the operation unit determines” (claims 3, 4, 13, 14); “a storage unit storing” (claim 5); “the communication unit is engaged” (claim 9); “a monitoring unit performing” (claim 10).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that these structures appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
Communication unit receiving/engaged is processor and memory (par [0094] of the Application Publication)
An operation unit appending/calculating/determines is processor and memory (par [0094] of the Application Publication)
A navigation unit determining is processor and memory (par [0094] of the Application Publication)
A storage unit storing is processor and memory (par [0094] of the Application Publication)
A monitoring unit performing is processor and memory (par [0094] of the Application Publication)
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’sa et al. (U.S. Patent Application Publication No. 2018/0050673) and further in view of Lu (U.S. Patent Application Publication No. 2020/0192355).

Regarding Claim 1, D’sa et al. teaches A system for target classification associated with a host vehicle (HV)(host vehicle 1206)(D’sa et al. teaches controlling a vehicle using a vehicle communication network that can include multiple vehicles and infrastructures (par [0067]); classifying a remote vehicle (par [0142])), comprising: a communication unit (transceiver (par [0112]; FIG. 3)): receiving a first message from a remote vehicle (RV) at a first time (D’sa et al. teaches receiving V2V remote vehicle data transmitted from one or more remote vehicles to the host vehicle via a vehicular communication network (par [0112]; FIG. 8)), wherein the first message includes path history position trail information associated with the RV from a predetermined distance range to a position of the RV at the first time (D’sa et al. teaches that V2V remote vehicle data is received from one or more remote vehicles within a predetermined distance from the host vehicle (par [0112]); the remote vehicle oath trail is comprised of path history points (par [0143]); the past history points is a remote vehicle data received by V2V communication (par [0143])); and receiving a second message from the RV at a second time (D’sa et al. teaches that V2V transceiver can continuously search for signals from other V2V transceivers, and that V2V transceiver emits periodic signal that searches for a reply (par [0113]); vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114])), wherein the second message includes path history position trail information associated with the RV from the predetermined distance range to a position of the RV at the second time (D’sa et al. teaches that V2V remote vehicle data is received from one or more remote vehicles within a predetermined distance from the host vehicle (par [0112]); the remote vehicle path trail is comprised of path history points (par [0143]); the past history points is a remote vehicle data received by V2V communication (par [0143])); and an operation unit (processor (par [0135])): appending the path history position trail information of the first message with the path history position trail information of the second message based on an overlap between the path history position trail information of the first message and the second message to determine an overall path history position trail for the RV (D’sa et al. teaches that vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114]); the remote vehicle path trail is defined by a line segment that joins a current position of the remote vehicle RVPos(0) to consecutive path history points of the remote vehicle RVPos (-1) to remote RVPos (-N), where N is the total number of path history points (par [0144]); processor analyzes the trajectory of current position and previous position of each remote vehicle (par [0157]; FIG. 14B)); and calculating a lane level position offset between the HV and the RV based on the overall path history position trail for the RV and a current position of the HV (D’sa et al. teaches that a predicted lateral offset between the remote vehicle and the host vehicle is calculated (par [0142]); the lateral offset and the longitudinal offset are predicted using a current position of the host vehicle and a remote vehicle path trail of the remote vehicle (par [0143]); precited lateral offset is used to classify the lane and position of the remote vehicle (par [0149]; FIG. 14)).  
	Although teaching that the host vehicle receives multiple BSMs that includes their positions as noted above, D’sa et al. does not teach appending the path history position trail information of the first message with the path history position trail information of the second message based on an overlap between the path history position trail information of the first message and the second message to determine an overall path history position trail for the RV.  Lu teaches such a limitation. 
Lu is directed to vehicle component modification based on vehicular accident reconstruction data.  More specifically, Lu teaches that a V2X radio of the ego vehicle receives BSMs transmitted by nearby remote vehicles including path history of vehicle (par [0028][0211]; FIG. 7A).  Lu teaches that the particular remote vehicle continues to transmit new BSMs to the ego vehicle at an interval such as once every 0.10 seconds (par [0031]).  Furthermore, Lu teaches that BSM is V2X wireless message and that a monitoring module aggregates the first V2X wireless message and the one or more second wireless message received from the remote vehicle (par [0127][0140]).   Because each BSM message includes path history of vehicle limited to a few second’s worth of past history data (par [0211]; FIGS. 7A, 7B), the aggregation would be based on overlap between past history data.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’sa et al. so that the path history position trail information of the first message is appended with the path history position trail information of the second message based on an overlap between the path history position trail information of the first message and the second message, as taught by Lu.  The modification would have allowed the system to identify a presence of a pre-crash event for one of the remote vehicles (see Lu, par [0006]). 

Regarding Claim 2, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach comprising a navigation unit determining the current position of the HV (D’sa et al. teaches that the host vehicle includes the vehicle navigation system that provides navigation maps and information to the host vehicle (par [0087]); host vehicle data includes current vehicle position data (par [0104])).  

Regarding Claim 3, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach wherein the operation unit determines the first message and the second message are from the same RV based on the overlap between the path history position trail information of the first message and the second message (Lu teaches that each BSM message includes path history of vehicle limited to a few second’s worth of past history data (par [0211]; FIGS. 7A, 7B), indicate messages will overlap between the path history position trail information of the first message and the second message; D’sa et al. teaches that vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114]); generating path trail history of RV (FIG. 14B), requiring identification of RV to generate path trail history).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach wherein the operation unit determines lane change detection information for the RV based on the first message and the second message from the RV (D’sa et al. teaches that the processor analyzes the trajectory of reach remote vehicles relative to the host vehicle trajectory to determine if one or more of the remote vehicles have changed lanes within a predetermined time window (par [0157]; FIG. 16)) and calculates the lane level position offset between the HV and the RV based on the lane change detection information and the overall path history position trail for the RV (D’sa et al. teaches that the lateral offset and the longitudinal offset are predicted using a current position of the host vehicle and a remote vehicle path trail of the remote vehicle (par [0143]); classifying the remote vehicles by lane and position with respect to the host vehicle (par [0141]; FIG. 14A)).  

Regarding Claim 5, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach comprising a storage unit storing the first message and the second message (D’sa et al. teaches that the data includes traffic data, map component data, traffic assist data, and merge models are stored (par [0082][0083]; FIG. 3); the past history points can be remote vehicle data received by V2V communication and stored by the host vehicle (par [0143])).  

Regarding Claim 6, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach wherein the first message and the second message include steering wheel angle information, yaw rate information, heading information, velocity information, longitudinal acceleration information, or lateral acceleration information associated with the RV at the first time and the second time, respectively (D’sa et al. teaches that the V2V remote vehicle data includes remote vehicle dynamics data includes speed, acceleration, velocity, yaw rate, steering angle, and throttle angle, range or distance data (par [0106]); the V2V remote vehicle data is received from one or more remote vehicle (par [0112])).  

Regarding Claim 7, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach wherein the first message and the second message are vehicle-to-vehicle (V2V) messages (D’sa et al. teaches that vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114]); Lu teaches that BSM is V2X wireless message (par [0127])).  

Regarding Claim 8, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach wherein the communication unit receives the first message and the second message at a predetermined fixed frequency or a predetermined variable frequency (D’sa et al. teaches that vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114])).  

Regarding Claim 9, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach wherein the communication unit of the HV is engaged in vehicle-to-vehicle (V2V) communication with a communication unit of the RV (D’sa et al. teaches that the host vehicle is equipped with a V2V transceiver that can exchange messages and information with the remote vehicle (par [0071][0098])). 

Regarding Claim 10, the combined teachings of D’sa et al. and Lu teach The system for target classification of claim 1, and further, the references teach comprising a monitoring unit performing lane change detection for the HV based on information received from sensors or operation actions associated with the HV (D’sa et al. teaches that hazard detection is based on identifying remote vehicle lane changes (par [0156][0157]); processor predicts ongoing lane changes by analyzing a turn signal status of each remote vehicle, relative lateral distance between the remote vehicle and the host vehicle (par [0157])).  

Regarding Claim 11, D’sa et al. teaches A host vehicle (HV) equipped with a system for target classification (D’sa et al. teaches controlling a vehicle using a vehicle communication network that can include multiple vehicles and infrastructures (par [0067]); host vehicle 106 (par [0068]); classifying a remote vehicle (par [0142])), comprising: a communication unit (V2V transceiver (par [0071])): receiving a first message from a remote vehicle (RV) at a first time (D’sa et al. teaches that the V2V transceiver can communicate with the remote vehicle via a V2V transceiver (par [0071]); receiving V2V remote vehicle data transmitted from one or more remote vehicles to the host vehicle via a vehicular communication network (par [0112]; FIG. 8)), wherein the first message includes path history position trail information associated with the RV from a predetermined distance range to a position of the RV at the first time (D’sa et al. teaches that V2V remote vehicle data is received from one or more remote vehicles within a predetermined distance from the host vehicle (par [0112]); the remote vehicle oath trail is comprised of path history points (par [0143]); the past history points is a remote vehicle data received by V2V communication (par [0143])); and receiving a second message from the RV at a second time (D’sa et al. teaches that V2V transceiver can continuously search for signals from other V2V transceivers, and that V2V transceiver emits periodic signal that searches for a reply (par [0113]); vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114])), wherein the second message includes path history position trail information associated with the RV from the predetermined distance range to a position of the RV at the second time (D’sa et al. teaches that V2V remote vehicle data is received from one or more remote vehicles within a predetermined distance from the host vehicle (par [0112]); the remote vehicle path trail is comprised of path history points (par [0143]); the past history points is a remote vehicle data received by V2V communication (par [0143])); and an operation unit (processor (par [0135])); and an operation unit (processor (par [0135])): appending the path history position trail information of the first message with the path history position trail information of the second message based on an overlap between the path history position trail information of the first message and the second message to determine an overall path history position trail for the RV (D’sa et al. teaches that vehicles can periodically broadcast BSMs to announce their position, velocity, and other attributes to other vehicles (par [0114]); the remote vehicle path trail is defined by a line segment that joins a current position of the remote vehicle RVPos(0) to consecutive path history points of the remote vehicle RVPos (-1) to remote RVPos (-N), where N is the total number of path history points (par [0144]); processor analyzes the trajectory of current position and previous position of each remote vehicle (par [0157]; FIG. 14B)); and calculating a lane level position offset between the HV and the RV based on the overall path history position trail for the RV, a current position of the HV, and one of lane change detection information for the RV or lane change detection information for the HV (D’sa et al. teaches that a predicted lateral offset between the remote vehicle and the host vehicle is calculated (par [0142]); the lateral offset and the longitudinal offset are predicted using a current position of the host vehicle and a remote vehicle path trail of the remote vehicle (par [0143]); precited lateral offset is used to classify the lane and position of the remote vehicle (par [0149]; FIG. 14); hazard detection is based on identifying remote vehicle lane changes (par [0156][0157]); processor predicts ongoing lane changes by analyzing a turn signal status of each remote vehicle, relative lateral distance between the remote vehicle and the host vehicle (par [0157])).  
	Although teaching that the host vehicle receives multiple BSMs that includes their positions as noted above, D’sa et al. does not teach appending the path history position trail information of the first message with the path history position trail information of the second message based on an overlap between the path history position trail information of the first message and the second message to determine an overall path history position trail for the RV.  Lu teaches such a limitation. 
Lu is directed to vehicle component modification based on vehicular accident reconstruction data.  More specifically, Lu teaches that a V2X radio of the ego vehicle receives BSMs transmitted by nearby remote vehicles including path history of vehicle (par [0028][0211]; FIG. 7A).  Lu teaches that the particular remote vehicle continues to transmit new BSMs to the ego vehicle at an interval such as once every 0.10 seconds (par [0031]).  Furthermore, Lu teaches that BSM is V2X wireless message and that a monitoring module aggregates the first V2X wireless message and the one or more second wireless message received from the remote vehicle (par [0127][0140]).   Because each BSM message includes path history of vehicle limited to a few second’s worth of past history data (par [0211]; FIGS. 7A, 7B), the aggregation would be based on overlap between past history data.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of D’sa et al. so that the path history position trail information of the first message is appended with the path history position trail information of the second message based on an overlap between the path history position trail information of the first message and the second message, as taught by Lu.  The modification would have allowed the system to identify a presence of a pre-crash event for one of the remote vehicles (see Lu, par [0006]). 

Regarding Claims 12-16 and 18-20, Claims 12-16 and 18-20 are directed to apparatus and method claims and they do not teach or further define over the limitations recited in claims 2-7.   Therefore, claims 12-16 and 18-20 are also rejected for similar reasons set forth in claims 2-7.

Regarding Claim 17, Claim 17 is directed to a method claim and it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 17 is also rejected for similar reasons set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414